DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a binder agent comprising copper nanoparticles.
Group II, claim(s) 4, drawn to a method for making a binder agent comprising copper nanoparticles.
Group III, claim(s) 5, drawn to a method of printing using a binder agent comprising copper nanoparticles.
Group IV, claim(s) 6-8, drawn to a binder agent comprising stainless steel nanoparticles.
Group V, claim(s) 9, drawn to a method for making a binder agent comprising stainless steel nanoparticles.
Group VI, claim(s) 10, drawn to a method of printing using a binder agent comprising stainless steel nanoparticles.
Group VII, claim(s) 11-13, drawn to a binder agent comprising nickel nanoparticles.
Group VIII, claim(s) 14, drawn to a method for making a binder agent comprising nickel nanoparticles.
Group IX, claim(s) 15, drawn to a method of printing using a binder agent comprising nickel nanoparticles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups IV through IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Group II and Groups IV through IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Group III and Groups IV through IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Group IV and Groups I through III and VII through IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Group V and Groups I through III and VII through IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Group VI and Groups I through III and VIII through IX lack unity of invention because the groups do not share the same or corresponding technical feature.
Group VII and Groups I through VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Group VIII and Groups I through VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups IX and Groups I through VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of a binder agent comprising copper nanoparticles, an antioxidant, polyethylene glycol hexadecyl ether and water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsunoya (U.S. Patent Publication No. 2017/0252977) in view of Ng (U.S. Patent # 8,764,894).  Tsunoya teaches a composition used in three-dimensional printing (Abstract) comprised of copper nanoparticles (Pages 9-10 Paragraph 0167-0169, 0176 and 0180), solvent in the form of water (Page 10 Paragraphs 0190 and 0193) and an antioxidant (Page 11 Paragraph 0212). Tsunoya does not teach that the composition comprised polyethylene glycol hexadecyl ether but does teach that the composition comprised a surfactant (Page 11 Paragraph 0212). Ng teaches an ink dispersion comprised of particles, solvents and a surfactant (Abstract) wherein the surfactant comprised polyethylene glycol hexadecyl ether (Column 13 Claim 1). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used polyethylene glycol hexadecyl ether as the surfactant in the composition of Tsunoya because polyethylene glycol hexadecyl ether was a known surfactant in the art. Therefore, no special technical feature exists between Groups I through III because Tsunoya in view of Ng teach the binder agent.
Groups IV through VI lack unity of invention because even though the inventions of these groups require the technical feature of a binder agent comprising stainless steel nanoparticles, polyethylene glycol hexadecyl ether and water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsunoya (U.S. Patent Publication No. 2017/0252977) in view of Ng (U.S. Patent # 8,764,894).  Tsunoya teaches a composition used in three-dimensional printing (Abstract) comprised of stainless steel nanoparticles (Pages 9-10 Paragraph 0167-0169, 0176 and 0180) and solvent in the form of water (Page 10 Paragraphs 0190 and 0193). Tsunoya does not teach that the composition comprised polyethylene glycol hexadecyl ether but does teach that the composition comprised a surfactant (Page 11 Paragraph 0212). Ng teaches an ink dispersion comprised of particles, solvents and a surfactant (Abstract) wherein the surfactant comprised polyethylene glycol hexadecyl ether (Column 13 Claim 1). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used polyethylene glycol hexadecyl ether as the surfactant in the composition of Tsunoya because polyethylene glycol hexadecyl ether was a known surfactant in the art. Therefore, no special technical feature exists between Groups IV through VI because Tsunoya in view of Ng teach the binder agent.
Groups VII through IX lack unity of invention because even though the inventions of these groups require the technical feature of a binder agent comprising nickel nanoparticles, an antioxidant, a symmetric triblock copolymer including poly(ethylene oxide) and poly(propylene oxide) and water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsunoya (U.S. Patent Publication No. 2017/0252977) in view of Wu (U.S. Patent # 9,606,430).  Tsunoya teaches a composition used in three-dimensional printing (Abstract) comprised of copper nanoparticles (Pages 9-10 Paragraph 0167-0169, 0176 and 0180), solvent in the form of water (Page 10 Paragraphs 0190 and 0193) and an antioxidant (Page 11 Paragraph 0212). Tsunoya does not teach that the composition comprised symmetric triblock copolymer including poly(ethylene oxide) and poly(propylene oxide) but does teach that the composition comprised a surfactant (Page 11 Paragraph 0212). Wu teaches an ink dispersion comprised of solvents and a surfactant (Abstract and Column 4 Lines 37-41) wherein the surfactant comprised a symmetric triblock copolymer including poly(ethylene oxide) and poly(propylene oxide) (Column 5 Line 60 through Column 6 Line 3). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a symmetric triblock copolymer including poly(ethylene oxide) and poly(propylene oxide) as the surfactant in the composition of Tsunoya because symmetric triblock copolymer including poly(ethylene oxide) and poly(propylene oxide) was a known surfactant in the art. Therefore, no special technical feature exists between Groups VII through IX because Tsunoya in view of Wu teach the binder agent.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	Claims 1 through 15 are subject to a restriction requirement. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712